Citation Nr: 1040966	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-01 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for coronary artery disease 
with unstable angina and mitral regurgitation with hypertension.

6.  Entitlement to service connection for alcohol abuse, to 
include as secondary to a disability for which service connection 
has been claimed.

7.  Whether new and material evidence has been presented to 
reopen a service connection claim for a low back disorder.

8.  Whether new and material evidence has been presented to 
reopen a service connection claim for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to February 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the Veteran service connection for bilateral hip 
disorders, bilateral shoulder disorders, a cardiovascular 
disorder with hypertension, and alcohol abuse.  The RO also found 
no new and material evidence had been received to reopen the 
Veteran's service connection claims for a low back disorder and 
bronchitis.  The Veteran subsequently initiated and perfected 
appeals of these determinations.  In March 2006, the Veteran 
testified before the undersigned Veterans Law Judge, seated at 
the RO.  In November 2007, the Board remanded the issues on 
appeal for further development.

The issues of entitlement to service connection for bilateral hip 
disorders, bilateral shoulder disorders, a low back disorder, a 
cardiovascular disorder with hypertension, and alcohol abuse, as 
well as whether new and material evidence has been received to 
reopen the Veteran's service connection claim for and bronchitis, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 1994 rating decision, the RO denied 
the Veteran's claim for entitlement to service connection for a 
low back disorder.

2.  Evidence received since the January 1994 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for entitlement to service connection for a low back 
disorder.


CONCLUSIONS OF LAW

1.  The January 1994 rating decision, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008), 38 C.F.R. § 20.300 (2010).

2.  Evidence received subsequent to the January 1994 decision, 
with respect to entitlement to service connection for a low back 
disorder, is new and material; the claim for service connection 
for a low back disorder, is therefore reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 3.156 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the Veterans Claims Assistance Act of 2000 (VCAA) require 
VA to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2010).  

While there has been a significant change in the law with the 
enactment of VCAA, the Board notes that new and material evidence 
has been received to reopen the Veteran's claim for service 
connection for a low back disorder.  As such, any deficiency with 
regard to VCAA for this issue is harmless and non-prejudicial.  

II. New and Material Evidence

The RO originally considered and denied the Veteran's claim for 
service connection for a low back disorder in January 1994.  At 
that time, his claim was denied due to the fact that, although 
his service treatment records were indicative of prolonged 
treatment for a back disorder, his separation examination noted 
that his spine was normal, and he was not diagnosed with a 
chronic back disorder within one year of separation.  Further, at 
the time of that rating, his record did not contain a current 
diagnosis for a back disorder, save for chronic lumbar pain, 
secondary to previous trauma.  See VA examination report, 
December 1993.   The Veteran did not perfect an appeal to that 
decision.  Therefore, the January 1994 rating decision is final.  
See 38 U.S.C.A. § 7105.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).  Where a Veteran served 90 days or more during a period 
of war or during peacetime service after December 31, 1946, and 
arthritis became manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.    

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2010).  The Court held 
that, in order to prevail on the issue of service connection on 
the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2010).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether 
to reopen a claim, VA must assume the credibility of the 
aforementioned evidence which supports the Veteran's claim as 
required by Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the most recent final decision, 
in January 1994, included service treatment records and a 
December 1993 VA examination.  Regarding the Veteran's service 
treatment records, an emergency treatment record dated March 25, 
1978, noted that the Veteran sustained a back injury when he 
dropped a 1,000 lb. fuel tank.  On March 27, the examiner ordered 
an x-ray of the L5 vertebra, which was negative.  A March 28, 
1978, report noted continued complaints of lower back pain, after 
the Veteran injured himself while attempting to lift a fuel tank.  
At the time of the accident, the Veteran reported pain in the 
back and right arm, however x-rays were within normal limits at 
that time.  Two days later, the Veteran reported again with 
severe back pain.  His x-ray was "essentially negative," a 
diagnosis of acute paravertebral strain was rendered, and a note 
indicated that the examiner must rule out [disc disease].   On 
April 4, 1978, the Veteran was again diagnosed with acute lower 
back strain.  Slight paravertebral muscle spasm was noted on 
examination.  On April 12, 1978, the Veteran continued to 
complain of back pain, though he reported that it was improving 
since his prior visit.

In December 1993, the Veteran was afforded a VA examination in 
accordance with his claim for service connection.  The Veteran 
complained of pain over the right flank in response to palpation 
and percussion.  He was diagnosed with chronic lumbar pain, 
secondary to previous trauma [emphasis added].  However, no other 
back disorder was diagnosed at that time.  See VA examination 
report, December 1993.   

Since the prior final denial, new evidence has been added to his 
claims file.  The Veteran's file now contains private records 
from several facilities, VA outpatient treatment reports, and a 
March 2006 Board hearing transcript.  During the Veteran's Board 
hearing, he testified that the fuel tank in question was supposed 
to be empty, but instead it was full of fuel.  When trying to 
catch the tank, it caught him in the chest, and threw him about 
12 feet into the air.  See Transcript, p. 3.  He further stated 
that he was in traction for about three months with a cast on his 
neck and under his arms.  See Transcript, p. 4.

As noted above, evidence of record at the time of the January 
1994 decision did not demonstrate that the Veteran had a current 
diagnosis of a chronic lumbar spine disorder, save for a notation 
of chronic back pain linked to a prior trauma.  However, new 
evidence of record includes a VA outpatient report from May 2007 
in which the Veteran's provider diagnosed the Veteran with disc 
disease, as well as facet joint arthropathy, at L4-5 and L5-S1.  
The examiner noted that there was also evidence of a transitional 
lumbar vertebra.  See VA outpatient treatment report, May 7, 
2007.  

As such, the VA outpatient treatment records, the private medical 
reports, as well as the March 2006 Board hearing transcript are 
new, in that they were not of record at the time of the prior, 
final denial in January 1994.  Also, the Board finds that the May 
2007 VA outpatient report, as well as the Veteran's Board hearing 
testimony, are material as to the issue on appeal, in that by 
itself or when considered with previous evidence of record, to 
include a service treatment record noting complaints of pain at 
L5, the additional evidence now contains a diagnosis of disc 
disease at L5-S1.  Furthermore, this evidence, when considered 
with the evidence already associated with the claims folder and 
the other more recent evidence, raises a reasonable possibility 
of substantiating the claim.  Therefore, with regard for the 
Veteran's claim for entitlement to service connection for back 
disorder, new and material evidence has been received since the 
RO's January 1994 decision, and the Veteran's claim is reopened.  
See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2010).


ORDER

New and material evidence has been presented to reopen a service 
connection claim for a low back disorder; the claim for service 
connection for a low back disorder is therefore reopened.


REMAND

Although the Board regrets any further delay in adjudicating the 
Veteran's claims, pursuant to the duty to assist, his claims must 
be remanded for further development.  

Here, the Veteran has demonstrated a current diagnosis for a low 
back disorder (as described in detail above), as well as a 
diagnoses of degenerative joint disease, left hip and right 
shoulder, as well as right shoulder impingement syndrome.  The 
right shoulder diagnoses were made in conjunction with the 
Veteran's reported in-service accident, and the examiner noted no 
known trauma save for that incident.  However, an etiological 
opinion was not provided at that time.  See VA outpatient 
reports, March 8, 2004; March 20, 2006; and April 10, 2006.

During the Veteran's March 2006 Board hearing, he testified that 
his documented in-service accident resulted in continued 
complaints of joint pain, and led to the diagnosis of arthritis 
in his back, shoulders, and hips.  See Transcript, p. 7.  The 
Veteran further stated that these disorders have existed since 
separation, and that they have increased in severity over the 
years.  See Transcript, pp. 8-9.

As to the Veteran's assertions that he has current disorders 
which were incurred during his period of active service, the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that lay evidence is one type of evidence that must 
be considered, and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In this case, the Veteran can attest to factual matters of which 
he had first-hand knowledge, such as an in-service injury and 
resulting pain.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the Veteran has not been shown to be 
competent to establish an etiological nexus between his claimed 
disorder and either period of active duty.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).  Taking into 
account the Veteran's statements in support of his claim and 
recently-received VA outpatient records, to include diagnoses of 
degenerative joint disease in his back, left hip, and right 
shoulder, as well as right shoulder impingement syndrome, the 
Veteran's claims for service connection should be remanded for a 
VA examination to determine whether any current diagnosis is 
etiologically-related to his period of active service.  

Finally, with regard to the claims discussed above, as well as 
the Veteran's additional claims, the Board notes that the record 
contains a signed statement from the Veteran in which he stated 
that he was enclosing a copy of correspondence received from the 
Social Security Administration (SSA).  See Statement, January 
2008.  However, the Board is unable to locate the SSA 
correspondence within the Veteran's record, and it does not 
appear that the any SSA records have been associated with the 
claims file.  VA has a statutory duty to obtain these records to 
the extent available.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2).  The Court has held that VA has a duty to acquire 
both the SSA decision and the supporting medical records 
pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  These 
records should be obtained on remand, if applicable.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA a copy of the 
Veteran's Disability Determination, if 
applicable, and all medical records relied 
upon in the decision regarding the 
Veteran's claim for Social Security 
disability benefits.

2.  Schedule the Veteran for a VA 
examination in the appropriate specialty to 
determine the nature and etiology of any 
current disorder of the low back, 
bilateral shoulders, and bilateral 
hips, to include degenerative joint 
disease, and opine as to whether any 
currently-diagnosed disorder(s) is/are 
etiologically-related to his period of 
active service.  

After a review of the claims folder, to 
include the Veteran's statements in 
support of his claim as well as service 
treatment records documenting treatment 
following an in-service accident, the 
examiner should address the following:

A.	Whether it is at least as 
likely as not that any 
currently-diagnosed low back 
disorder is related to his 
period of active service.  

B.	Whether it is at least as 
likely as not that any 
currently-diagnosed right 
and/or left shoulder disorder 
is related to his period of 
active service.  

C.	Whether it is at least as 
likely as not that any 
currently-diagnosed right 
and/or left hip disorder is 
related to his period of active 
service.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A complete 
rationale for any opinion expressed should 
be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If any claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


